Name: Commission Regulation (EC) No 3103/94 of 19 December 1994 amending Regulation (EC) No 1905/94 on detailed rules for the application of Council Regulation (EC) No 399/94 concerning specific measures for dried grapes
 Type: Regulation
 Subject Matter: employment;  marketing;  foodstuff;  EU finance;  information and information processing
 Date Published: nan

 Avis juridique important|31994R3103Commission Regulation (EC) No 3103/94 of 19 December 1994 amending Regulation (EC) No 1905/94 on detailed rules for the application of Council Regulation (EC) No 399/94 concerning specific measures for dried grapes Official Journal L 328 , 20/12/1994 P. 0019 - 0019 Finnish special edition: Chapter 3 Volume 64 P. 0069 Swedish special edition: Chapter 3 Volume 64 P. 0069 COMMISSION REGULATION (EC) No 3103/94 of 19 December 1994 amending Regulation (EC) No 1905/94 on detailed rules for the application of Council Regulation (EC) No 399/94 concerning specific measures for dried grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 399/94 of 21 February 1994 concerning specific measures for dried grapes (1), and in particular Article 4 thereof, Whereas Article 8 (2) of Commission Regulation (EC) No 1905/94 (2) lays down the final date for the submission to the competent body of applications for Community financing for specific measures; whereas it now appears that, given the time required to draw up applications, that deadline cannot be met; whereas, therefore, the final dates for the submission of applications and for sending those applications to the Commission should be put back by two months; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1905/94 is hereby amended as follows: 1. In Article 8 (2), the date '31 December 1994' is replaced by '28 February 1995'. 2. In Article 9 (1), the date '31 January 1995' is replaced by '31 March 1995'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 54, 25. 2. 1994, p. 3. (2) OJ No L 194, 29. 7. 1994, p. 21.